Exhibit 10.1
 
PROMISSORY NOTE
 
$1,500,000
April 28, 2017

 
FOR VALUE RECEIVED, the undersigned, AEMETIS ADVANCED FUELS KEYES, INC, a
Delaware corporation (“AAFK”), AEMETIS FACILITY KEYES, INC. (formerly known as
AE Advanced Fuels Keyes, Inc.), a Delaware corporation and successor-in-interest
to Keyes Facility Acquisition Corp., a Delaware corporation (“Keyes Facility”,
and together with AAFK, “Borrowers”) and AEMETIS, INC. (formerly known as AE
Biofuels, Inc.), a Nevada corporation (“Parent”, and together with Borrowers,
the “Debtors”) jointly and severally promise to pay to the order of THIRD EYE
CAPITAL CORPORATION (the “Lender”) the principal amount of one million five
hundred thousand dollars ($1,500,000.00), together with interest thereon as set
forth below, at its offices or such other place as the Lender may designate in
writing.
 
This promissory note (the “Note”) is being issued to the Lender in connection
with the Amended and Restated Note Purchase Agreement made as of July 6, 2012
(as amended, restated, supplemented, revised, or replaced from time to time, the
“NPA”) by and among the Debtors, the Lender, as agent for the Noteholders
thereunder (in such capacity, the “Agent”) and the Noteholders. Capitalized
terms used but not defined herein shall have the meaning given to them in the
NPA. This Note is one of the Notes under the NPA and is subject to the
provisions of the NPA.
 
1.
Use of Proceeds. The proceeds of this Note may only be used by the Debtors to
pay the Placement Fee in the amount of $500,000, and a reserve against
liquidated damages in the amount of $500,000 directly or on behalf of Goodland
Advanced Fuels, Inc., as each may be referenced in the Term Sheet dated April
13, 2017 (“Goodland Term Sheet”) or as such payments may be described and
defined in the Note Purchase Documentation with respect to the Financing (as
such terms are defined in the Goodland Term Sheet), and for working capital
purposes approved by the Lender in its sole discretion. At closing of the
Financing (as defined in the Goodland Term Sheet), the reserve against
liquidated damages referenced above will be credited towards the Closing Fee (as
defined in the Goodland Term Sheet).
 
2.
Interest. From the date hereof until the repayment of this Note in full,
interest on $500,000 of the principal amount outstanding shall be calculated at
the rate of 14% per annum, and paid monthly in arrears; provided, however, that
in the event of default under the NPA or non-payment of this Note by the
Maturity Date: (i) interest on the entire $1,500,000 principal amount shall be
retroactively calculated at the rate of 14% per annum from the date hereof until
the Maturity Date or, as applicable, the date of an event of default under the
NPA; and (ii) the interest rate on the entire principal amount outstanding shall
be increased to 20% per annum from and after the Maturity Date or, if
applicable, the date of an event of default under the NPA until the repayment of
this Note in full.
 
3.
Maturity Date. The outstanding principal balance of the indebtedness evidenced
hereby, plus any accrued but unpaid interest and any other sums due hereunder,
shall be due and payable in full at the earlier to occur of (a) closing of the
Financing (as defined in the Goodland Term Sheet), (b) receipt of proceeds from
any financing, refinancing or other similar transaction, (c) extension of credit
by the Lender, or Agent on behalf of certain lenders or the Noteholders, to the
Debtors or their affiliates, and (c) June 15, 2017 (the “Maturity Date”).
 
 
 

 
 
4.
Upfront Fee. The Debtors shall pay to the Lender a fee in the amount of $20,000
payable to the Lender which shall be deemed earned and non-refundable on the
date hereof and shall be payable from the proceeds of the Note.
 
5.
Acknowledgement of Security. The Debtors hereby acknowledge, confirm and agree
that this Note is secured by valid and enforceable liens and security interests
upon and in the property and assets of the Obligors pursuant to, and as
described in, the NPA and the other Note Purchase Documents.
 
6.
Additional Obligations of the Debtors. As further consideration for the Lender
providing the funds contemplated under this Note, the Debtors hereby agree to,
upon the request of the Lender, take such action, and execute and deliver such
further documents as may be reasonably necessary or appropriate to give effect
to the provisions and intent of this Note.
 
7.
Waivers. Each Debtor hereby waives demand, presentment for payment, notice of
dishonor, protest, and notice of protest and diligence in collection or bringing
suit.
 
8.
Attorneys’ Fees. Each Debtor agrees to pay reasonable attorneys’ fees and costs
incurred by Agent and Lender in collecting on this Note, whether by suit or
otherwise.
 
9.
Paramountcy. In the event of any conflicts between the provisions of this Note
and any provisions of the NPA, solely in connection with this Note, the
provisions of this Note shall prevail and be paramount.
 
10.
Severability. In the event any one or more of the provisions of this Note shall
for any reason be held to be invalid, illegal, or unenforceable, in whole or in
part or in any respect, or in the event that any one or more of the provisions
of this Note operate or would prospectively operate to invalidate this Note,
then and in any such event, such provision(s) only shall be deemed null and void
and shall not affect any other provision of this Note and the remaining
provisions of this Note shall remain operative and in full force and effect and
in no way shall be affected, prejudiced, or disturbed thereby.
 
11.
Miscellaneous. This Note and the obligations hereunder may not be assigned by
Debtors without the prior written consent of the Lender. This Note and the
rights hereunder may be assigned by Lender without the consent of Debtors. Time
is of the essence under this Note. As used herein, the terms “Debtors” and
“Lender” shall be deemed to include their respective successors, legal
representatives and assigns, whether by voluntary action of the parties or by
operation of law. Each Debtor hereby submits to jurisdiction in the State of
Delaware and this Note shall be governed by and be construed in accordance with
the laws of the State of Delaware. This Note may not be modified except by
written agreement signed by Debtors and the Lender.
 
 
 

 
 
IN WITNESS WHEREOF, each Debtor has caused this Note to be executed and
delivered under seal as of the date first set forth above.
 
 
BORROWERS:
 
AEMETIS ADVANCED FUELS KEYES, INC.
 
 
By: /s/ Eric A. McAfee                       

Name: Eric A. McAfee
Title: Chief Executive Officer
 
AEMETIS FACILITY KEYES, INC.
 
 
By: /s/ Eric A. McAfee                       

Name: Eric A. McAfee
Title: Chief Executive Officer
 
PARENT:
 
AEMETIS, INC.
 
 
By: /s/ Eric A. McAfee                         

Name: Eric A. McAfee
Title: Chief Executive Officer
 
 
 

